Case 1:99-mc-09999 Document 44-2 Filed 01/15/20 Page 1 of 1 PagelD #: 3610

JS 44 (Rev. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I

(a) PLAINTIFFS

CASTLEMORTON WIRELESS, LCC

(b) County of Residence of First Listed Plaintiff

Kent County, DE

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

Stephen B. Brauerman, Esquire, Bayard, P.A.
600 N. King Street, Suite 400, Wilmington, DE 19801 (302) 655-5000

NOTE:

Attorneys (if Know)

 

DEFENDANTS

PIONEER ELECTRONICS (USA) INC. AND PIONEER & ONKYO
U.S.A. CORPORATION

i)

County of Residence of First Listed Defendant

Los Angeles County, CA

(IN U.S, PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JURISDICTION (Piace an “Xx” in One Box Only)

 

(For Diversity Cases Only)

UI. CITIZENSHIP OF PRINCIPAL PARTIES (¢Piace an "Xx" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

O 1. U.S, Government A3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Nat a Party) Citizen of This State O 1 © 1 Incorporated or Principal Place o4 04
of Business In This State
0 2. U.S, Government O14 Diversity Citizen of Another State O2 OO 2 Incorporated and Principal Place o5 5
Defendant (Indicate Citizenship of Parties in Fem IID) of Business In Another State
Citizen or Subject of a O3 OO 3. Foreign Nation go6 6
Foreizn Country
IV. NATURE OF SUIT (Ptace an "xX" in One Box Only) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
7 110 Insurance PERSONAL INJURY PERSONALINJURY |0 625 Drug Related Seizure O) 422 Appeal 28 USC 158 © 375 False Claims Act
9 120 Marine © 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 0 376 Qui Tam (31 USC
4 130 Miller Act © 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability O 367 Health Care/ 0 400 State Reapportionment
O 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act O 330 Federal Employers’ Product Liability 24 830 Patent QO 450 Commerce
152 Recovery of Defaulted Liability 1 368 Asbestos Personal (1 835 Patent - Abbreviated © 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application | 470 Rackeleer Influenced and
(Excludes Veterans) 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle O 370 Other Fraud © 710 Fair Labor Standards 861 HIA (1395ff) O 490 Cable/Sat TV
160 Stockholders’ Suits 355 Motor Vehicle © 371 Truth in Lending Act 1 862 Black Lung (923) 850 Securitics/Commadities/
© 190 Other Contract Product Liability 380 Other Personal 0 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations 4 864 SSID Title XV1 0 $90 Other Statutory Actions
O 196 Franchise Injury © 385 Property Damage © 740 Railway Labor Act O 865 RSI (405(g)) © 891 Agricultural Acts
7 342 Personal Injury - Product Liability O 751 Family and Medical 1 893 Environmental Matters
Medical Malpractice Leave Act © 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS 790 Other Labor Litigation FEDERAL TAX SUITS Act

 

OOOO0O0

210 Land Condemnation
220 Foreclosure

230 Rent Lease & Ejectment
240 Tarts to Land

245 Tort Product Liability
290 All Other Real Property

 

0 440 Other Civil Rights

6 441 Voting

© 442 Employment

© 443 Housing/
Accommodations

© 445 Aimer. w/Disabilities -
Employment

O 446 Amer. w/Disabilities -
Other

O 448 Education

 

Habeas Corpus:

463 Alien Detainee

4510 Motions to Vacate
Sentence

530 General

Od

791 Employee Retirement
Income Security Act

 

 

535 Death Penalty

IMMIGRATION

 

Other:

540 Mandamus & Other

530 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

OOO0 OHfF 40

 

O 462 Naturalization Application

0 465 Other Immigration
Actions

 

870 Taxes (U.S. Plaintiff
or Defendant)

871 IRS—Third Party
26 USC 7609

a

 

a
a

og

$96 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an "XX" in One Box Only)

1

Original
Proceeding

O2 Removed from
State Court

oO 3

Remanded from
Appellate Court

a4

Reinstated or © 5 Transferred from © 6 Multidistrict
Reopened Another District Litigation -
(specify) Transfer

O 8 Multidistrict
Litigation -
Direct File

 

VL CAUSE OF ACTION

VU REQUESTED IN

35 U.S.C. 271

 

Brief description of cause:
Patent Infringement

(] CHECK IF THIS IS A CLASS ACTION

DEMAND §$

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

CHECK YES only if demanded in complaint:

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: {Yes ONo
VII. RELATED CASE(S)
IF ANY (See instructions):
JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
01/15/2020 /s/ Stephen B. Brauerman
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
